Title: From James Madison to James Monroe, 24 July 1816
From: Madison, James
To: Monroe, James


        
          Dear Sir
          July. 24. 1816
        
        I must ask the favor of you & Mr. Rush to attend to the subject of the letter from Mr. Munroe & the one inclosed in it. As the building proposed is to be on public ground, for pub: use, & eventually to be purchased, with rent in the mean time, paid, by the public, the Ex: sanction merits enquiry & consideration. There is always some risk of error, in yieding [sic] to sudden impulses, especially when derived from private & irresponsible resources. To justify it in any case, the necessity ought to press; and the inconveniency from delay, such as not to have been foreseen by the more competent & Customary Authority. You & Mr. R: with the information of the Superintendant will appreciate all these considerations, better on the spot, than I can here. Say something to me, if requisite, on the subject of the letter from Jos: Salsbury. That from Mr. Ware will require attention, on the actual resignation of Mr. Poindexter.
        
          J.M.
        
      